


Exhibit 10.22


AMENDMENT NUMBER FOUR
to the
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT dated as of May 17, 2013
among
BARCLAYS BANK PLC, SUTTON FUNDING LLC and
NATIONSTAR MORTGAGE LLC


This AMENDMENT NUMBER FOUR (this “Amendment”) is made as of this 4th day of
November, 2013, by and among Barclays Bank PLC (a “Purchaser” and “Agent”),
Sutton Funding LLC (a “Purchaser”) and Nationstar Mortgage LLC (“Seller”), to
that certain Amended and Restated Master Repurchase Agreement, dated as of May
17, 2013 (as amended by Amendment Number One to the Master Repurchase Agreement,
dated as of July 18, 2013, Amendment Number Two to the Master Repurchase
Agreement, dated as of July 24, 2013, and Amendment Number Three to the Master
Repurchase Agreement, dated as of September 20, 2013, by and among Purchasers
and Seller, and as further amended, restated, supplemented or otherwise modified
from time to time, the “Repurchase Agreement”), by and among Seller and
Purchasers.


WHEREAS, Purchasers, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.    Amendments. Effective as of November 4, 2013 (the “Effective
Date”), the
Repurchase Agreement is hereby amended as follows:


(a) Exhibit C of the Repurchase Agreement is hereby amended by deleting such
exhibit and replacing it with Exhibit A attached hereto.


(b) Exhibit I of the Repurchase Agreement is hereby amended by deleting such
exhibit and replacing it with Exhibit B attached hereto.


(c) Section 1 of the Repurchase Agreement is hereby amended by deleting the
second proviso in the 3rd paragraph thereof and replacing it with the following:


and provided, further, that any FHA Buyout Loans or HECM Buyout Loans purchased
hereunder shall be purchased by Sutton and any other Eligible Mortgage Loans
purchased hereunder shall be purchased by Barclays.


(d) Section 2 of the Repurchase Agreement is hereby amended by deleting clause
(v) of the defined term “Aged Mortgage Loan” in its entirety and replacing it
with the following:


(v) 180 days with respect to an FHA Buyout Loan or HECM Buyout Loan, if it is a
Pre- Foreclosure Loan.


(e)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term


“Asset Base” in its entirety and replacing it with the following:


“Asset Base” means, on any date of determination and with respect to all
Purchased Assets then subject to Transactions and, to the extent applicable, all
Eligible Mortgage Loans proposed to be sold to the Purchasers as of such date of
determination, the lesser of (i) 98% (in the case of Mortgage Loans other than
HECM Buyout Loans) or 95% (in the case of HECM Buyout Loans) of the unpaid
principal balance of such Purchased Assets and Eligible Mortgage Loans




--------------------------------------------------------------------------------




as of such date of determination and (ii) the product of the applicable Purchase
Price Percentage multiplied by the Market Value of such Purchased Assets and
Eligible Mortgage Loans.


(f)    Section 2 of the Repurchase Agreement is hereby amended by deleting
clause (ii)(b) of the defined term “Eligible Mortgage Loan” in its entirety and
replacing it with the following:


(b) an FHA Buyout Loan or HECM Buyout Loan, it meets the additional eligibility
requirements of Sutton as set forth in Exhibit I.


(g)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term
“FHA Buyout Loan” and replacing it with the following:


“FHA Buyout Loan” means an Eligible Mortgage Loan that (a) is insured by FHA,
(b) is a Ginnie Mae Mortgage Loan, (c) has been purchased out of a Ginnie Mae
Security, and (d) is not a Modified Loan or HECM Buyout Loan.


(h)    Section 2 of the Repurchase Agreement is hereby amended by adding the
following defined term in alphabetical order:


“HECM Buyout Loan” means an Eligible Mortgage Loan that (a) is insured by FHA,
(b) is a Ginnie Mae Mortgage Loan, (c) has been purchased out of a Ginnie Mae
Security, (d) is a home equity conversion Mortgage Loan secured by a first lien,
(e) comprises all payments made to the related borrower(s) under the related
Mortgage Note and (f) is not a Modified Loan.


(i)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term
“Maximum Age Since Origination” in its entirety and replacing it with the
following:


“Maximum Age Since Origination” means for each Eligible Mortgage Loan (other
than Wet-Ink Mortgage Loans and Seasoned Mortgage Loans), the following period
of time commencing with the related Origination Date for which such Eligible
Mortgage Loan may be subject to a Transaction hereunder: (i) sixty (60) days for
Fannie Mae Mortgage Loans and Freddie Mac Mortgage Loans, (ii) sixty (60) days
for Ginnie Mae Mortgage Loans, (iii) sixty (60) days for Modified Loans and (iv)
364 calendar days for FHA Buyout Loans, HECM Buyout Loans and Jumbo Mortgage
Loans. Wet-Ink Mortgage Loans shall have the aging restrictions set forth in the
Pricing Side Letter.


(j)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term
“Origination Date” in its entirety and replacing it with the following:


“Origination Date” means the date on which a Mortgage Loan was originated or, in
the case of (i) FHA Buyout Loans, the date on which the Seller purchased such
FHA Buyout Loan from the Ginnie Mae pool, (ii) Modified Loans, the date on which
such Mortgage
Loan became a Modified Loan, (iii) Correspondent Loans, the date on which a
Correspondent Loan was acquired by Seller, and (iv) HECM Buyout Loans, the date
on which the Seller purchased such HECM Buyout Loan from the Ginnie Mae pool.


(k)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined terms
“Purchase Date” and “Purchase Price” in their entirety and replacing them with
the following:


“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Assets are sold by Seller to a Purchaser or such Purchaser’s designee
hereunder, provided that a Purchase Date for any FHA Buyout Loan, HECM Buyout
Loan or Modified Loan may occur no more than five (5) times within a calendar
month and shall occur within the first three (3) weeks of such calendar month.


“Purchase Price” means the price at which Purchased Assets subject to a
Transaction are sold




--------------------------------------------------------------------------------




by Seller to a Purchaser or such Purchaser’s designee on a Purchase Date (which
includes a mutually negotiated premium allocable to the portion of the related
Purchased Assets that constitutes the related Servicing Rights), which shall
(unless otherwise agreed to by the Seller and the related Purchaser) be equal to
the lesser of (i) 98% (in the case of Mortgage Loans other than HECM Buyout
Loans) or 95% (in the case of HECM Buyout Loans) of the unpaid principal balance
of such Purchased Assets as of such date of determination and (ii) the product
of the applicable Purchase Price Percentage multiplied by the Market Value of
such Purchased Assets as of such date of determination.


(l)    Section 3 of the Repurchase Agreement is hereby amended by deleting the
first column of the chart in clause (c) and replacing it with the following:


Purchased Asset Type
Eligible Mortgage Loans
(other than Wet-Ink Mortgage Loans, FHA Buyout Loans, HECM Buyout Loans and
Modified Loans)
Wet-Ink Mortgage Loans
FHA Buyout Loans,
HECM Buyout Loans and
Modified Loans



(m)    Section 3(d) of the Repurchase Agreement is hereby amended by deleting
the first sentence and replacing it with the following:


Upon Seller’s request to enter into a Transaction pursuant to Section 3(c) and
assuming all conditions precedent set forth in this Section 3 and in Sections
10(a) and (b) have been met, and provided no Default or Event of Default shall
have occurred and be continuing, on the requested Purchase Date, Barclays shall,
in the case of a Transaction with respect to the Committed Amount and may, in
its sole discretion, in the case of a Transaction with respect to the
Uncommitted Amount, purchase the Eligible Mortgage Loans that are not FHA Buyout
Loans or HECM Buyout Loans and Sutton may, in its sole discretion,
purchase the Eligible Mortgage Loans that are FHA Buyout Loans or HECM Buyout
Loans, each included in the related Transaction Notice by transferring the
Purchase Price (net of any related Structuring Fee or any other fees and expense
then due and payable by Seller to the related Purchaser pursuant to the
Agreement) in accordance with the following wire instructions or as otherwise
provided:
Receiving Bank: [    ]
ABA#: [    ]
Account Name: [    ] Account Number: [    ]
Attention: [    ]


(n)    Section 7 of the Repurchase Agreement is hereby amended by deleting
clause (i)(x) in its entirety and replacing it with the following:


(x) 98% (in the case of Mortgage Loans other than HECM Buyout Loans) or 95% (in
the case of HECM Buyout Loans) of the unpaid principal balance as of such date
of all Purchased Assets then subject to all Transactions and


(o)    Section 10 of the Repurchase Agreement is hereby amended by deleting
clause (b)(i)(J)
in its entirety and replacing it with the following:






--------------------------------------------------------------------------------




(J) with respect to any FHA Buyout Loan or HECM Buyout Loan, evidence that such
FHA Buyout Loan or HECM Buyout Loan, as applicable, is fully insured by FHA.


(p)    Section 10 of the Repurchase Agreement is hereby amended by deleting
clause (b)(xi) in its entirety and replacing it with the following:


(xi)    With respect to FHA Buyout Loans and HECM Buyout Loans, the FHA
continues to hold permanent indefinite authority to obtain funds directly from
the United States Treasury without additional congressional approval.


(q)    Section 16 of the Repurchase Agreement is hereby amended by deleting
clause (h) in its entirety and replacing it with the following:


(h)    With respect to each HECM Buyout Loan, (i) Seller shall complete the U.S.
Department of Housing and Urban Development’s form for Single-Family Application
for Insurance Benefits in Sutton’s name and shall cause FHA to pay claims on
such HECM Buyout Loan into the Sutton Collection Account, including by ensuring
that Box
12 of the form provides “Sutton Funding LLC,” and Box 16 provides 02-0765121,
(ii) Seller shall revise the details for such HECM Buyout Loan on the Home
Equity Reverse Mortgage Information Technology (HERMIT) servicing system by
ensuring that Investor Name in the “Servicer Information” section provides
“Sutton Funding LLC” and (iii) Seller shall service such HECM Buyout Loan in
strict compliance with all FHA requirements.


(r)    Section 17 of the Repurchase Agreement is hereby amended by deleting
clause (t) in its entirety and replacing it with the following:


(t)    Failure by Servicer to remit when due Income payments required to be made
under the terms of this Agreement or such Mortgage Loan or failure of Seller to
cause
FHA to make claims payments to Sutton with respect to any FHA Buyout Loan or
HECM Buyout Loan sold to Sutton hereunder;


(s) Exhibit B of the Repurchase Agreement is hereby amended by deleting clauses
(g), (h), (i) and (s) in their entirety and replacing them with the following:


(g) Except with respect to HECM Buyout Loans, a mortgage identification number
(“MIN”) has been assigned by MERS and such MIN is accurately provided on the
Seller Mortgage Loan Schedule. Except with respect to HECM Buyout Loans, either
the Mortgage is in favor of MERS or an Assignment of Mortgage to MERS has been
duly and properly recorded;


(h)    Except with respect to HECM Buyout Loans, Seller has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS;


(i) Each Mortgage Loan (other than a Jumbo Mortgage Loan, a HECM Buyout Loan or
an FHA Buyout Loan) is eligible for sale to the Applicable Agency and fully
complies with all of the terms and conditions, including any covenants,
representations and warranties, in the applicable Agency Guide and eligible for
securitization by and/or sale to Fannie Mae, Freddie Mac or eligible for
inclusion in a Ginnie Mae MBS pool;


(s) Except with respect to HECM Buyout Loans, such Mortgage Loan is a MERS
Designated Mortgage Loan;




SECTION 2. Fees and Expenses. Seller agrees to pay to Purchasers all fees and
out of pocket expenses incurred by Purchasers and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchasers and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement.




--------------------------------------------------------------------------------






SECTION 3. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.


SECTION 4. Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.


SECTION 5. Representations. In order to induce Purchasers and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchasers and Agent
that as of the date hereof, (i) Seller is in full compliance with all of the
terms and conditions of the Program Documents and remains bound by the terms
thereof, and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.


SECTION 6. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law
which shall be applicable).
SECTION 7. Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as
.pdf files shall constitute original signatures and are binding on all parties.
The original documents shall be promptly delivered, if requested.
























































[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]








--------------------------------------------------------------------------------












IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.






BARCLAYS BANK PLC,
Purchaser and Agent


By: /s/ Joseph O’Doherty
Name: Joseph O’Doherty
Title:


SUTTON FUNDING LLC,
Purchaser


By: /s/ Ellen V. Kiernan
Name: Ellen V. Kiernan
Title:


NATIONSTARMORTGAGE LLC,
Seller


By: /s/ Ellen Coleman
Name: Ellen Coleman
Title: EVP




EXHIBIT A


EXHIBIT C


FORM OF TRANSACTION NOTICE


February 27, 2014






Barclays Bank PLC
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Ellen Kiernan


Sutton Funding LLC
2711 Centreville Road, Suite 400
Wilmington, Delaware 19808
Attention: Hansel Nieves








Re:
Amended and Restated Master Repurchase Agreement, dated as of May 17, 2013 by
and among Barclays Bank PLC (“Purchaser” and “Agent”), Sutton Funding LLC
(“Purchaser”) and Nationstar Mortgage LLC (“Seller”)



Ladies/Gentlemen:


Reference is made to the above-referenced Amended and Restated Master Repurchase
Agreement (the “Repurchase Agreement”; capitalized terms used but not otherwise
defined herein shall have the meaning given them in the Repurchase Agreement).


In accordance with Section 3(c) of the Repurchase Agreement, the undersigned
Seller hereby requests, and the Purchasers agree, agrees to enter into a
Transaction with us, in connection with our delivery of Eligible Mortgage Loans
and all related Servicing Rights, on
[insert requested Purchase Date, which must be at least one (1) Business Day
following the date of the request] (the “Purchase Date”), in connection with
which we shall sell to you such Eligible Mortgage Loans on the Seller Mortgage
Loan Schedule attached hereto. The unpaid principal balance of the




--------------------------------------------------------------------------------




Eligible Mortgage Loans that are not FHA Buyout Loans or HECM Buyout Loans is $
Purchase Price to be paid by Barclays for such Eligible Mortgage Loans shall be
and the[insert applicable Purchase Price]. The unpaid principal balance of the
Eligible Mortgage Loans that are FHA Buyout Loans is $ and the Purchase Price to
be paid by Sutton for such FHA Buyout Loans
shall be [insert applicable Purchase Price]. The unpaid principal balance of the
Eligible Mortgage
Loans that are HECM Buyout Loans is $ and the Purchase Price to be paid by
Sutton for such
HECM Buyout Loans shall be Seller an amount equal to $ [insert applicable
Purchase Price]. Barclays shall transfer to the [insert amount which represents
the Purchase Price of the Eligible
Mortgage Loans that are not FHA Buyout Loans or HECM Buyout Loans net of any
related Structuring
Fee or any other fees then due and payable by Seller to Barclays pursuant to the
Agreement]. Sutton shall
transfer to the Seller an amount equal to $ [insert amount which represents the
Purchase Price of
the FHA Buyout Loans net of any related Structuring Fee, Transaction Fees or any
other fees then due and payable by Seller to Sutton pursuant to the Agreement].
Sutton shall transfer to the Seller an amount equal to $ [insert amount which
represents the Purchase Price of the HECM Buyout Loans net


of any related Structuring Fee, Transaction Fees or any other fees then due and
payable by Seller to Sutton pursuant to the Agreement]. Seller agrees to
repurchase such Purchased Asset on the Repurchase Date(s) at the Repurchase
Price(s) listed below.


The Eligible Mortgage Loans have the characteristics on the electronic file or
computer tape or disc delivered by Seller to the related Purchaser with respect
thereto in connection with this Transaction Notice.


The Seller hereby certifies, as of such Purchase Date, that:


(1) no Default or Event of Default has occurred and is continuing on the date
hereof (or to the extent existing, shall be cured after giving effect to such
Transaction) nor will occur after giving effect to such Transaction as a result
of such Transaction;


(2) each of the representations and warranties made by the Seller in or pursuant
to the Program Documents is true and correct in all material respects on and as
of such date as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);


(3) the Seller is in compliance with all governmental licenses and
authorizations and are qualified to do business and are in good standing in all
required jurisdictions, except as would not be reasonably likely to have a
Material Adverse Effect;


(4)    Seller has all requisite Approvals; and


(5)    the Seller has satisfied all applicable conditions precedent in Sections
10(a) and
(b) of the Repurchase Agreement and all other requirements of the Program
Documents.


The undersigned duly authorized officer of Seller further represents and
warrants that (1) (a) with respect to the Eligible Mortgage Loans subject to the
Transaction requested herein that are not Wet-Ink Mortgage Loans, the documents
constituting the Mortgage Loan Files (as defined in the Custodial Agreement) and
(b) with respect to Eligible Mortgage Loans that are Wet-Ink Mortgage Loans, the
Transaction Notice and the Seller Mortgage Loan Schedule, in each case as more
specifically identified on the Seller Mortgage Loan Schedule delivered to the
Barclays and the Custodian in connection herewith (the “Receipted Assets”), have
been or are hereby submitted to Custodian and such required documents are to be
held by the Custodian for the related Purchaser, (2) all other documents related
to such Receipted Assets (including, but not limited to, mortgages, insurance
policies, loan applications and appraisals) have been or will be created and
held by Seller for the related Purchaser, (3) all documents related to such
Receipted Assets withdrawn from Custodian shall be held by Seller for the
related Purchaser, and




--------------------------------------------------------------------------------




(4) upon the related Purchaser’s wiring of the Purchase Price pursuant to
Section 3(b) of the Repurchase Agreement, the related Purchaser will have agreed
to the terms of the Transaction as set forth herein and purchased the Receipted
Assets from the Seller.


Seller hereby represents and warrants that (x) the Receipted Assets have an
unpaid principal balance as of the date hereof of $ and (y) the number of
Receipted Assets is _.


Very truly yours,


NATIONSTAR MORTGAGE LLC


By:__________________________    
Name:
Title:


EXHIBIT B


EXHIBIT I


SUTTON’S SPECIAL ELIGIBILITY REQUIREMENTS FOR FHA BUYOUT LOANS AND HECM BUYOUT
LOANS


1. Each FHA Buyout Loan is an FHA-insured mortgage loan.


2. Each HECM Buyout Loan is an FHA-insured mortgage loan.






--------------------------------------------------------------------------------






































































































